Exhibit 10.1

Execution Version

AMENDMENT NO. 5 AND WAIVER TO SENIOR SECURED SUPERPRIORITY DEBTOR-IN POSSESSION

CREDIT, SECURITY AND GUARANTY AGREEMENT

This AMENDMENT NO. 5 AND WAIVER TO SENIOR SECURED SUPERPRIORITY
DEBTOR-IN-POSSESSION CREDIT, SECURITY AND GUARANTY AGREEMENT, dated as of
September 15, 2016 (this “Amendment”), is entered into by and among HORSEHEAD
CORPORATION, a company organized under the laws of the State of Delaware
(“Horsehead”), THE INTERNATIONAL METALS RECLAMATION COMPANY, LLC, a limited
liability company organized under the laws of the State of Delaware (“INMETCO”),
HORSEHEAD METAL PRODUCTS, LLC, a limited liability company organized under the
laws of the State of North Carolina (“HMP”), ZOCHEM INC., a corporation
incorporated pursuant to the Canada Business Corporations Act (“Zochem”) and
HORSEHEAD HOLDING CORP., a corporation organized under the laws of the State of
Delaware (“Horsehead Holding” and, together with Horsehead, INMETCO, HMP and
Zochem, each a “Borrower” and, collectively, the “Borrowers”), the Lenders party
hereto and CANTOR FITZGERALD SECURITIES, as Administrative Agent. Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Credit Agreement referred to below.

PRELIMINARY STATEMENTS:

WHEREAS, the Borrowers, the Lenders from time to time party thereto, Cantor
Fitzgerald Securities, as Administrative Agent, and the other parties named
therein are parties to the Senior Secured Superpriority Debtor-in-Possession
Credit, Security and Guaranty Agreement, dated as of February 8, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”);

WHEREAS, the Borrowers hereby inform the Administrative Agent and the Lenders
that certain Defaults or Events of Default exist under Section 7.01(c) of the
Credit Agreement as a result of (i)(x) the order approving the Acceptable Plan
not being entered by the Bankruptcy Court on or prior to August 31, 2016 as
required under Section 5.18(h) of the Credit Agreement and (y) the order
recognizing the order by the Bankruptcy Court approving the Acceptable Plan not
being entered by the Canadian Court on or prior to September 2, 2016 as required
under Section 5.18(i) of the Credit Agreement (ii) the Borrowers’ certification
that no Default or Event of Default had occurred and was continuing as set forth
in the Borrower Request dated as of September 8, 2016 (the “Specified Borrowing
Request”) and (iii) the Borrower’s failure to promptly provide notice of the
occurrence of the foregoing Defaults or Events of Default (the foregoing
Defaults and/or Events of Default, collectively, the “Specified Events of
Default”);

WHEREAS, pursuant to Section 5.06(b) of the Credit Agreement, the consolidated
and consolidating balance sheets of Horsehead Holding and its Subsidiaries and
certain other information and materials described in Section 5.06(b) of the
Credit Agreement with respect to the month ending August 31, 2016 are required
to be delivered to the financial advisor and counsel to the Lenders and certain
Lenders not later than 15 days after the end of the month ending August 31, 2016
(the “Monthly Financials Deadline”);

WHEREAS, in accordance with Section 9.01 of the Credit Agreement, the Borrowers
have requested that the Required Lenders agree to (i) waive the Specified Events
of Default, (ii) temporarily waive compliance with the Monthly Financials
Deadline and (iii) make certain modifications to the Credit Agreement; and



--------------------------------------------------------------------------------

WHEREAS, the Required Lenders have consented to (i) waive the Specified Events
of Default, (ii) temporarily waive compliance with the Monthly Financials
Deadline and (iii) amend the Credit Agreement as provided herein.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1.       Limited Waiver.

(a)       Subject to the terms and conditions set forth herein, the Required
Lenders hereby waive the Specified Events of Default.

(b) Subject to the terms and conditions set forth herein, the Required Lenders
hereby (i) waive compliance by the Borrower of the Monthly Financials Deadline
and (ii) consent to the delivery of the consolidated and consolidating balance
sheets of Horsehead Holding and its Subsidiaries and certain other information
and materials described in Section 5.06(b) of the Credit Agreement with respect
to the month ending August 31, 2016 to the financial advisor and counsel to
certain Lenders on or prior to September 16, 2016. In order to induce the
Required Lenders to execute this Amendment, each Borrower agrees that any
failure by the Borrowers to comply with the delivery of the consolidated and
consolidating balance sheets of Horsehead Holding and its Subsidiaries and
certain other information and materials described in Section 5.06(b) of the
Credit Agreement with respect to the month ending August 31, 2016 to the
financial advisor and counsel to the Lenders and certain Lenders on or prior to
September 16, 2016, shall constitute an immediate Default under the Credit
Agreement.

2.       Amendments to Credit Agreement. Sections 5.18(h), 5.18(i) and 5.18(j)
of the Credit Agreement are hereby amended and restated in their entirety as
follows:

“(h)     On or prior to September 9, 2016, entry by the Bankruptcy Court of an
order approving the Acceptable Plan;”

“(i)     On or prior to September 12, 2016, entry by the Canadian Court of an
order recognizing such order by the Bankruptcy Court approving the Acceptable
Plan; and”

“(j)     On or prior to September 30, 2016, the Consummation Date of the
Acceptable Plan.”

3.       Effectiveness of Amendment. The effectiveness of the agreements
contained herein is conditioned upon (the date on which such condition having
been satisfied being referred to herein as the “Amendment Effective Date”), the
Administrative Agent having received duly executed counterparts hereof which,
when taken together, bear the authorized signatures of (i) the Borrowers and
(ii) the Required Lenders.

4.       Reassertion of Representations and Warranties; No Default. After giving
effect to this Amendment, on the Amendment Effective Date, each Borrower hereby
(i) confirms that the

 

2



--------------------------------------------------------------------------------

representations and warranties set forth in Article IV of the Credit Agreement
and each other Loan Document are true and correct in all material respects
(provided that such materiality qualifier shall not apply if such representation
or warranty is already subject to a materiality qualifier under Article IV of
the Credit Agreement or such other Loan Document), except for representations
and warranties made as of a specific earlier date, which shall be true and
correct in all material respects (provided that such materiality qualifier shall
not apply if such representation or warranty is already subject to a materiality
qualifier under Article IV of the Credit Agreement or such other Loan Document)
as of such earlier date, and (ii) there will exist no Default or Event of
Default under the Loan Documents. The parties hereto agree that this Amendment
shall constitute a Loan Document.

5.       Ratification by Guarantors. Each of the Guarantors acknowledges that
its consent to this Amendment is not required, but each of the undersigned
nevertheless does hereby agree and consent to this Amendment and to the
documents and agreements referred to herein. Each of the Guarantors agrees and
acknowledges that (i) notwithstanding the effectiveness of this Amendment, such
Guarantor’s Guaranty under the Credit Agreement shall remain in full force and
effect without modification thereto and (ii) nothing herein shall in any way
limit any of the terms or provisions of such Guarantor’s Guaranty or any other
Loan Document executed by such Guarantor (as the same may be amended from time
to time), all of which are hereby ratified, confirmed and affirmed in all
respects. Each of the Guarantors hereby agrees and acknowledges that no other
agreement, instrument, consent or document shall be required to give effect to
this section. Each of the Guarantors hereby further acknowledges that the
Borrowers, the Administrative Agent and any Lender may from time to time enter
into any further amendments, modifications, terminations and/or waivers of any
provisions of this Amendment or other Loan Documents without notice to or
consent from such Guarantor and without affecting the validity or enforceability
of such Guarantor’s Guaranty or giving rise to any reduction, limitation,
impairment, discharge or termination of such Guarantor’s Guaranty.

6.       No Amendments; Confirmation; Limited Purpose Amendment and Waiver.
Except as expressly set forth herein, this Amendment (a) shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document and (b) shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other Loan Document, all
of which are ratified and affirmed in all respects and shall continue in full
force and effect as modified hereby. Nothing herein shall be deemed to entitle
the Borrower Parties to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document in
similar or different circumstances. Notwithstanding anything to the contrary
herein, the limited waiver set forth herein (i) is a limited waiver, (ii) is
limited to the express terms hereof, (iii) is effective only with respect to the
specific instance and the specific purpose for which it is given and (iv) shall
not be deemed a waiver for any other purpose and of any term, condition,
representation or covenant applicable to the Borrower Parties under the Credit
Agreement and any other Loan Document except as expressly set forth in this
Amendment. NOTWITHSTANDING THE LIMITED WAIVER SET FORTH IN THIS AMENDMENT, THE
LENDERS REQUIRE STRICT COMPLIANCE BY THE BORROWER PARTIES AT ALL TIMES WITH ALL
TERMS, CONDITIONS AND PROVISIONS OF THE CREDIT AGREEMENT AND ANY OTHER LOAN
DOCUMENT. On or after the Amendment Effective Date, any reference to the Credit
Agreement contained in the Loan Documents shall mean the Credit Agreement as
amended hereby.

 

3



--------------------------------------------------------------------------------

7.       Release. Notwithstanding anything herein to the contrary, effective as
of the Amendment Effective Date, each Borrower Party covenants and agrees that
the Borrower Parties unconditionally release and irrevocably discharge (i) the
Lenders, (ii) the Administrative Agent, and (iii) the respective officers,
directors, attorneys, financial advisors, employees, managers, members,
partners, agents, accountants and other professionals of the parties listed in
clauses (i) and (ii), in each case, in their respective capacities as such,
(collectively clauses (i) through (iii) being the “Released Parties,” and each a
“Released Party”) from any and all claims, obligations, suits, judgments,
damages, rights, causes of action and liabilities whatsoever, whether known or
unknown, foreseen or unforeseen, existing or hereafter arising, in law, equity
or otherwise, in all cases with respect to this Amendment, the Credit Agreement
or any other Loan Document, based in whole or in part on any act, omission,
transaction or occurrence from the beginning of time through the Amendment
Effective Date (collectively, the “Released Claims”); provided, however, to the
extent that a Released Claim is determined by a court of competent jurisdiction
to have actually been caused by (x) the gross negligence or willful misconduct
of a Released Party or (y) the material breach of the obligations of a Released
Party (other than the Administrative Agent or any sub-agent thereof) under the
Loan Documents, such release shall not be available to such Released Party with
respect to such Released Claim.

8.       No Adverse Claim. Each Borrower warrants, acknowledges and agrees that
no events have taken place and no circumstances exist at the date hereof which
would give such Borrower a basis to assert a defense, offset or counterclaim to
any claim of the Administrative Agent or the Lenders with respect to the
Obligations.

9.       Successors and Assigns. This Amendment shall inure to the benefit of
and be binding upon each of the parties hereto, each Lender, and the successors
and permitted assigns of each of the parties hereto and each Lender (subject to
and in accordance with Section 9.07 of the Credit Agreement).

10.     Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by
facsimile transmission or other electronic transmission (i.e., a “.pdf” or
“.tif”) shall be effective as delivery of a manually executed counterpart
hereof.

11.     Entire Agreement. This Amendment, the other Loan Documents and the
agreements, certificates and other documents contemplated thereby constitute the
entire contract between the parties relative to the subject matter hereof. Any
other previous agreement among the parties with respect to the subject matter
hereof is superseded by this Amendment, the other Loan Documents and the
agreements, certificates and other documents contemplated thereby.

12.     Governing Law; Waiver of Jury Trial. THIS AMENDMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO ANY CHOICE-OF-LAW PROVISIONS THAT WOULD REQUIRE THE APPLICATION OF THE
LAW OF ANOTHER JURISDICTION AND, TO THE EXTENT APPLICABLE, THE BANKRUPTCY CODE.

 

4



--------------------------------------------------------------------------------

13.     Headings. The headings of this Amendment are for purposes of reference
only and shall not limit or otherwise affect the meaning hereof.

14.     Instruction to Administrative Agent. Each of the Lenders signatory
hereto (constituting Required Lenders) directs the Administrative Agent to
execute this Amendment and authorizes the Administrative Agent to take action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto. The Borrowers and Lenders agree that the
indemnifications provided in Section 9.05 of the Credit Agreement apply to the
foregoing instruction and the execution of this Amendment.

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers as of the day and year first
above written.

 

HORSEHEAD CORPORATION By:   /s/ James M. Hensler  

 

Name:   James Hensler Title:   Chief Executive Officer and President THE
INTERNATIONAL METALS
RECLAMATION COMPANY, LLC By:   /s/ James M. Hensler  

 

Name:   James Hensler Title:   Chief Executive Officer and President HORSEHEAD
METAL PRODUCTS, LLC By:   /s/ James M. Hensler  

 

Name:   James Hensler Title:   Chief Executive Officer and President HORSEHEAD
HOLDING CORP. By:   /s/ James M. Hensler  

 

Name:   James Hensler Title:   Chief Executive Officer and President ZOCHEM INC.
By:   /s/ James M. Hensler  

 

Name:   James Hensler Title:   Chief Executive Officer and President

 

Amendment to Senior Secured Superpriority Debtor-In-Possession Credit, Security
and Guaranty Agreement



--------------------------------------------------------------------------------

CANTOR FITZGERALD SECURITIES,

as Administrative Agent

By:   /s/ James Bond  

 

Name:   James Bond Title:   Chief Operating Officer

[Lender signature pages on file with the Company]

Amendment to Senior Secured Superpriority Debtor-In-Possession Credit, Security
and Guaranty Agreement